RENDERED: SEPTEMBER 9, 2022; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                 Court of Appeals

                      NO. 2021-CA-0130-MR

ROBERT EUGENE ALLEY                                 APPELLANT


          APPEAL FROM HENDERSON CIRCUIT COURT
v.          HONORABLE SHEILA N. FARRIS, JUDGE
                   ACTION NO. 17-CI-00197


JULIA MADELLE ALLEY                                  APPELLEE



AND

                      NO. 2021-CA-0226-MR

JULIA MADELLE ALLEY                         CROSS-APPELLANT


       CROSS-APPEAL FROM HENDERSON CIRCUIT COURT
v.          HONORABLE SHEILA N. FARRIS, JUDGE
                  ACTION NO. 17-CI-00197


ROBERT EUGENE ALLEY                          CROSS-APPELLEE
                                     OPINION
                                    VACATING

                                   ** ** ** ** **

BEFORE: CALDWELL, GOODWINE, AND JONES, JUDGES.

GOODWINE, JUDGE: Robert Eugene Alley (“Robert”) appeals from the findings

of fact, conclusions of law, and decree of dissolution of the Henderson Family

Court awarding Julia Madelle Alley (“Madelle”) permanent maintenance and

requiring Robert to maintain a life insurance policy with Madelle as a 50%

beneficiary. After careful review, we vacate those portions of the family court’s

decree.

             Robert and Madelle were married on August 12, 1984, in Missouri.

On April 5, 2017, Robert filed a petition for dissolution of marriage in the

Henderson Family Court. Robert was 61 years old and worked as a psychiatrist.

Madelle was 53 years old and never worked outside of the home after the first

child was born. On August 29, 2018, the family court held an evidentiary hearing

and took the matter under advisement. Approximately twenty-two months later,

the family court entered its findings of fact, conclusions of law, and decree of

dissolution. The lengthy delay resulted from Robert’s inquest into whether the

parties’ marriage was valid, which involved a declaratory action in Missouri.

During the pendency of the Missouri case, the family court declined to rule on any

of the parties’ motions.

                                         -2-
             After the Missouri court declared the parties’ marriage valid, the

family court requested updated verified financial disclosures. On June 11, 2020,

the family court entered the decree. Relevant to this appeal, the court awarded

Madelle permanent maintenance and required Robert to maintain a life insurance

policy with Madelle as 50% beneficiary.

             Madelle then filed motions to alter, amend, or vacate the decree. On

January 11, 2021, the family court entered an order granting in part and denying in

part her motions. None of the issues addressed in that order are pertinent to this

appeal. This appeal and cross-appeal followed.

             On appeal, Robert argues the family court abused its discretion in: (1)

awarding Madelle maintenance; (2) alternatively, making the maintenance award

permanent; and (3) ordering Robert to continue a life insurance policy with

Madelle as 50% beneficiary.

             First, Robert argues the family court abused its discretion in awarding

Madelle maintenance. We review an award of spousal maintenance for abuse of

discretion. Naramore v. Naramore, 611 S.W.3d 281, 286 (Ky. App. 2020).

“Abuse of discretion occurs when the circuit court’s decision is ‘arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.’” Id. (quoting

Artrip v. Noe, 311 S.W.3d 229, 232 (Ky. 2010).




                                         -3-
            Kentucky Revised Statute (KRS) 403.200(1) governs when a family

court may award a spouse maintenance:

            (1) In a proceeding for dissolution of marriage or legal
            separation, or a proceeding for maintenance following
            dissolution of a marriage by a court which lacked
            personal jurisdiction over the absent spouse, the court
            may grant a maintenance order for either spouse only if it
            finds that the spouse seeking maintenance:

                   (a) Lacks sufficient property, including marital
                   property apportioned to [her], to provide for [her]
                   reasonable needs; and

                   (b) Is unable to support [herself] through
                   appropriate employment or is the custodian of a
                   child whose condition or circumstances make it
                   appropriate that the custodian not be required to
                   seek employment outside the home.

(Emphasis added.) If the spouse requesting maintenance meets both requirements,

then the family court must consider the relevant factors in KRS 403.200(2) in

setting the amount and duration of the maintenance award.

            The family court applied KRS 403.200(1) and found, “[w]ith the

exception of her lack of effort to reeducate herself and gain employment she has

been provided marital property to support her reasonable needs.” Record (“R.”) at

975. The court stated Madelle would receive approximately $594,000. Madelle

“had 3 years to seek training or education to improve her employability.” Id.

Thus, the court found Madelle received “substantial marital property but is not yet

employed for which she bears the responsibility.” Id.

                                        -4-
             Despite making findings that Madelle had been apportioned

substantial marital property to meet her reasonable needs and that she bore

responsibility for her lack of employment, the family court awarded Madelle “a

small amount of rehabilitative maintenance” because she was not yet employed.

Id. The family court then applied the factors in KRS 403.200(2) in awarding

Madelle permanent “maintenance in the amount of $3,000.00 per month until

death, remarriage or cohabitation or as otherwise modifiable under Kentucky

Revised Statutes.” Id. at 976.

             The family court abused its discretion because its analysis under KRS

403.200(1) does not support its decision to award Madelle maintenance. The

statute requires the requesting spouse both lack sufficient property to provide for

her reasonable needs and is unable to support herself through appropriate

employment. The family court found Madelle had “been awarded a substantial

amount [of marital property] to provide for her needs.” R. at 975 (emphasis

added). Thus, Madelle clearly does not meet the first requirement of KRS

403.200(1)(a). We need not address the employment prong of KRS 403.200(1)

because the statute requires the requesting spouse meet both prongs for an award of

maintenance. As such, the family court clearly abused its discretion in awarding

Madelle maintenance as its findings under the statute do not support the award.




                                         -5-
             Second, Robert argues the family court abused its discretion in

ordering him to continue to maintain a $500,000.00 term life insurance policy on

himself with Madelle as a 50% beneficiary. Citing Weldon v. Weldon, 957 S.W.2d

283 (Ky. App. 1997), Robert argues his obligation to continue the life insurance

policy on behalf of Madelle must be for the purpose of securing his maintenance

obligation to her should he predecease her. The facts of this case are

distinguishable.

             Although we disagree with Robert’s reasoning, we agree the family

court abused its discretion in obligating him to maintain a life insurance policy for

Madelle’s benefit. “[A] term policy with no cash or present value . . . is not

property and not subject to division under KRS 403.190(2) and (3).” Davis v.

Davis, 775 S.W.2d 942, 944 (Ky. App. 1989). Insurance proceeds are not realized

as property until “after death, and therefore [are] not acquired during the

marriage.” Id. In Davis, this Court held:

             Even if [husband] had disclosed the policies to the trial
             court during the pendency of the litigation, the trial court
             could not, we believe, have required that he maintain
             [wife] as a beneficiary of a portion of the proceeds under
             the facts of this case. A named beneficiary acquires no
             right other than a defeasible vested interest, a mere
             expectancy.

775 S.W.2d at 944.




                                         -6-
             Under Davis, Robert’s term life insurance policy was not property

subject to division. As Madelle only has a mere expectancy in the payout of the

policy, the family court lacked the authority to require Robert to maintain Madelle

as a beneficiary of 50% of the proceeds. Thus, we vacate this portion of the family

court’s decree.

             On cross-appeal, Madelle argues the following findings of the family

court were not supported by substantial evidence: (1) it was unclear whether she

applied for employment; (2) she provided no testimony that she was unable to

work; (3) she had three years to seek training or education to improve her

employability; and (4) it was her fault she had no income. Additionally, Madelle

argues the family court improperly considered credit card statements Robert filed

after the final hearing in finding Madelle’s lifestyle had not changed in three years.

             First, we address Madelle’s arguments that certain findings in the

decree were unsupported by substantial evidence. “We may not disturb the trial

court’s factual findings unless they are manifestly against the weight of the

evidence or not supported by substantial evidence. ‘Substantial evidence’ is

evidence of substance and relevant consequence sufficient to induce conviction in

the minds of reasonable people.” McGregor v. McGregor, 334 S.W.3d 113, 116

(Ky. App. 2011) (internal quotation marks and citation omitted).




                                         -7-
             Additionally, the family court as fact finder has great latitude in

weighing evidence:

             Regardless of conflicting evidence, the weight of the
             evidence, or the fact that the reviewing court would have
             reached a contrary finding, due regard shall be given to
             the opportunity of the [family] court to judge the
             credibility of the witnesses because judging the
             credibility of witnesses and weighing evidence are tasks
             within the exclusive province of the [family] court.

Jones v. Jones, 617 S.W.3d 418, 424-25 (Ky. App. 2021) (quoting Moore v.

Asente, 110 S.W.3d 336, 354 (Ky. 2003)).

             Madelle takes issue with the family court’s findings that (1) it was

unclear whether she applied for employment; (2) she provided no testimony that

she was unable to work; (3) she had three years to seek training or education to

improve her employability; and (4) it was her fault she had no income. Based on

our review, the only evidence Madelle presented regarding the reasons for her lack

of employment was her own testimony. She did not provide any documentation of

her job applications, her health conditions, or that she was unable to work.

Madelle did not provide any expert testimony or testimony from her treating

physician to support her claims that she was unable to work due to health-related

issues. The family court weighed the credibility of Madelle’s testimony and did

not find it credible. Thus, it was reasonable for the family court to reach these

findings and conclude that Madelle bore responsibility for her lack of employment.


                                         -8-
             Furthermore, it seems Madelle contests these factual findings in an

attempt to prove she is unable to support herself through appropriate employment

as required by KRS 403.200 for an award of maintenance. As we held that

Madelle is not entitled to maintenance because the family court found she had

sufficient property to provide for her reasonable needs, the family court’s findings

regarding her lack of employment do not affect the result.

             Finally, Madelle takes issue with the family court’s finding that her

lifestyle had not changed during the three years this action was pending. She

argues the family court improperly considered credit card statements attached to

Robert’s motion for contempt, which he filed after the evidentiary hearing.

Madelle asserts there was no hearing or opportunity for her to respond to the

motion. Madelle cites no law in support of her argument.

             Madelle does not assert this factual finding would change any of the

family court’s legal conclusions. The family court previously warned Madelle that

her spending habits met the standard for dissipation of marital assets. Even if the

family court erred in relying on the credit card statements, the family court’s

statement that Madelle spent much of Robert’s income on the parties’ joint credit

card did not appear to affect any portion of the division of marital assets. Thus,

even if the family court erred in making this finding, it was harmless.




                                         -9-
            For the foregoing reasons, we vacate the portions of the Henderson

Circuit Court’s decree obligating Robert to pay Madelle maintenance and maintain

life insurance with her as a 50% beneficiary.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Austin P. Vowels                          Allison B. Rust
M. Alexander Russell                      Henderson, Kentucky
Henderson, Kentucky




                                        -10-